Electronically Filed
                                                       Supreme Court
                                                       SCEC-XX-XXXXXXX
                                                       09-OCT-2020
                                                       03:09 PM



                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     BRIAN EVANS, Plaintiff,

                               vs.

                KAIALI#I (KAI) KAHELE, Defendant.


                       ORIGINAL PROCEEDING

             ORDER DENYING MOTION FOR RECONSIDERATION
           OF ORDER OF THIS COURT FILED OCTOBER 2, 2020
     (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
       and Circuit Judge Ashford, assigned by reason of vacancy)

          Upon consideration of the Motion for Reconsideration of

Order of This Court Filed October 2, 2020, the papers in support,

and the records and files herein,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, October 9, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ James H. Ashford